Case 1:21-cv-00662-RM Document 16 Filed 03/11/21 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

 Civil Action No. 21-cv-00662-RM

BIG SKY TRADING LLC,

       Plaintiff,

 v.

 ALFALFA’S MARKET, INC.,

       Defendant.


                    NOTICE OF RULE 41 VOLUNTARY DISMISSAL
                          OF ACTION WITH PREJUDICE


      Big Sky Trading LLC (“Plaintiff”), by and through its undersigned counsel,

hereby gives notice, pursuant to Rule 41(a)(1)(i) of the Federal Rules of Civil

Procedure, of the voluntary dismissal, with prejudice, of the above styled civil action

and advises the Court that the parties have resolved and otherwise settled this action

with each party bearing their own fees and costs.           As such, the Court may

immediately dismiss the action against all named defendants with prejudice.

                                               Respectfully submitted,


       March 11, 2021
                                                By:    /s/ Kyler K. Burgi

                                                Kyler K. Burgi, Esq.
                                                Michael S. Richardson
                                                DAVIS GRAHAM & STUBBS LLP
                                                1550 17th Street, Suite 500
                                                Denver, CO 80202
                                                Telephone (303) 892-9400
                                                Facsimile (303) 893-1379
                                                E-mail: kyler.burgi@dgslaw.com
                                                        mike.richardson@dgslaw.com
                                      Page 1 of 2
Case 1:21-cv-00662-RM Document 16 Filed 03/11/21 USDC Colorado Page 2 of 2




                                          AND

                                          Jason R. Klinowski
                                          KLINOWSKI DAMIANO LLP
                                          P.O. Box 43404
                                          Birmingham, AL 35243
                                          Telephone:(205) 644-8881
                                          Fax: (205) 644-8489
                                          Email: jklinowski@aglawyer.com

                                          Attorneys for Plaintiff Big Sky Trading, LLC




                                Page 2 of 2
